Citation Nr: 1512963	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-06 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypothyroidism.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for high cholesterol.

6.  Entitlement to service connection for a liver disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was scheduled for a Board videoconference hearing in February 2014, but did not appear and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  Hypertension did not manifest until years after military service and is not otherwise attributable to the Veteran's period of military service.

2.  Diabetes mellitus did not manifest until years after military service and is not otherwise attributable to the Veteran's period of military service.

3.  Hypothyroidism did not manifest until years after military service and is not otherwise attributable to the Veteran's period of military service.

4.  Asthma is not attributable to the Veteran's period of military service.

5.  The evidence of record shows that the Veteran has high cholesterol, which is a laboratory finding.

6.  The evidence of record does not show that the Veteran has a liver disorder.


CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated by active military service; it may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.104, Diagnostic Code (DC) 7101, note 1 (2014).

2.  The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated by active military service; it may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The Veteran does not have hypothyroidism that is the result of disease or injury incurred in or aggravated by active military service; it may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4.  The Veteran does not have asthma that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The Veteran's claim of service connection for high cholesterol is without legal merit.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  The Veteran does not have a liver disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records (STRs), post-service treatment records (including records from the Michigan Department of Corrections), and the Veteran's statements have been obtained and associated with the claims file.  

VA's duty to notify was satisfied through notice letters dated in May 2011 and November 2011 that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

The Veteran was scheduled for a VA examination at the Ann Arbor VA Medical Center to evaluate the disabilities on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  On April 23, 2012, the Ann Arbor VA Medical Center informed the agency of original jurisdiction (AOJ) that despite substantial efforts to assist the Veteran with reporting to the VA examination, the Veteran was incarcerated and thus unavailable for VA examination.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Service connection for certain chronic diseases, such as hypertension, cirrhosis of the liver, diabetes, and hypothyroidism may be established based upon a legal "presumption" by showing that the disability was manifested to a compensable degree within one year from the date of separation from active service.  At the outset, the Board notes that asthma and high cholesterol are not consider as chronic diseases under 38 C.F.R  3.309.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran asserts that his hypertension is due to exposure to Agent Orange during active military service.  Specifically, he asserts that "[he] was exposed to Agent Orange in small doses at the hanger and on aircraft" while serving with a combat wing whose duty involved "stricking [sic] runs" in Vietnam.  See February 2013 VA Form 9.  

Hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, or systolic blood pressure is predominantly 160 or more.  38 C.F.R. § 4.104, DC 7101 n.1.  A diagnosis of hypertension "must be confirmed by readings two or more times on at least three different days."  Id.

STRs are silent for a diagnosis or findings of hypertension and contain no in-service elevated blood pressure readings that would suggest hypertension or meet the requirements of hypertension under 38 C.F.R. § 4.104.

Post-service treatment records confirm the Veteran was diagnosed with hypertension in December 2008.  See Treatment Record from Michigan Department of Corrections.  The record does not contain medical evidence of hypertension from within one year of the Veteran's May 1973 separation from active military service.  Instead, as indicated above, the evidence of record refers to a diagnosis of hypertension in 2008, nearly forty years after service discharge.  Thus, presumptive service connection is not warranted.  See 38 C.F.R. § 3.309(d)(2).  

As indicated above, the Veteran believes his hypertension is due to his military service.  Here, the question of causation is not the type of immediately observable cause-and-effect relationship contemplated by Jandreau, 492 F.3d 1372.  Thus, the Veteran is not competent to address the etiology of his hypertension and, therefore, the lay evidence is insufficient to establish a nexus between the Veteran's hypertension and his military service.  Thus, service connection is not warranted.

In light of the foregoing, the evidence demonstrates that the Veteran is not entitled to service connection for hypertension.  No hypertension was shown in service or until many years thereafter, and there has been no medical nexus evidence presented to link current disability to service.  The Veteran has contended exposure to Agent Orange, but there has been no showing that he was in fact exposed or that he had the expertise to even identify it.  He had no foreign service in Vietnam and other than his own unsupported assertion, there is no suggestion that he was in fact exposed to any harmful substance during service.  Consequently, the preponderance of the evidence is against the claim. 

Liver Disability

The Veteran seeks service connection for a liver disorder.  See March 2011 VA Form 21-526; October 2012 Notice of Disagreement (NOD).

STRs contain no complaints of, diagnosis of, or treatment for a liver disorder.  Post-service treatment records are also silent with respect to any symptoms of, diagnosis of, or treatment for a liver disorder.

The Board finds that service connection for liver disability is not warranted because there is no evidence of such a condition.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where, as here, the claims file is void of any competent medical evidence establishing that the Veteran currently has a disability, the condition for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has also considered the medical and lay evidence of record and finds that the preponderance of the evidence is against the Veteran's claim of service connection for a liver disorder.  The Veteran is competent to state what symptoms he experiences.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The existence, however, of a liver disability and a competent opinion on a matter as complex as the diagnosis of the claimed condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the Board accords no weight to the lay assertions of the Veteran.  Consequently, the preponderance of the evidence is against the claim.

High Cholesterol

The Veteran seeks service connection for high cholesterol.  High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 887 (32nd ed. 2012).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia . . ."  Id. at 891. 

However, hypercholesterolemia or hyperlipidemia is not a disability for which VA compensation benefits are payable.  Hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  It is also pertinent to note that the term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Here, there is no indication that a finding such as high cholesterol represents any such impairment.

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. §§ 1110, 1131.  As noted above, high cholesterol is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  As such, service connection for high cholesterol is not warranted.

Diabetes Mellitus and Hypothyroidism

The Veteran seeks service connection for diabetes and hypothyroidism.  At the outset, the Board notes that the Veteran does not identify a specific disability he contends is due to exposure to Agent Orange in service.  However, as noted in the discussion of hypertension above, there has been no showing that he was in fact exposed or that he had the expertise to even identify Agent Orange.  He had no foreign service in Vietnam and other than his own unsupported allegation of exposure, there is no suggestion that he was in fact exposed to any harmful substance during service.  Diseases such as type II diabetes mellitus may be presumed to have been incurred in service if there has been a showing of exposure to Agent Orange, see 38 C.F.R. § 3.309, but there has been no demonstration of exposure in this case.  (A presumption of exposure is available to service members who actually served in Vietnam during a certain period, but no such service has been shown in this case.  38 C.F.R. §§ 3.307, 3.309.) 

Post-service treatment records dated in June 2008 confirm the Veteran diagnoses of diabetes and hypothyroidism.  See June 2008 Treatment Records from the Michigan Department of Corrections.  The Board notes that diabetes and an endocrinopathy like hypothyroidism are considered as chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, the one-year presumption of 38 C.F.R. § 3.307 applies.  Nevertheless, neither disability was shown to manifest until years after the Veteran's period of service.

The record does not contain medical evidence that diabetes or a thyroid disability began during active military service or within one year of the Veteran's separation from active military service.  Instead, as noted above, the evidence of record refers to a diagnosis of diabetes and hypothyroidism in 2008, nearly 35 years after service discharge.  Thus, presumptive service connection is not warranted.  See 38 C.F.R.   § 3.309(d)(2).  

As indicated above, the Veteran asserts that his diabetes and hypothyroidism are related to active military service.  The Board has considered the Veteran's assertion that there is a causal relationship between his current disabilities and an event or injury in service.  The Veteran is competent to report events that occurred in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

There is no evidence that diabetes or a thyroid disability is associated with the Veteran's period of active service.  Despite the Veteran's unsupported allegation, no medical professional has opined that the Veteran's diabetes or thyroid disability is in any way related to his period of active military service.  

In conclusion, there is no evidence that diabetes or a thyroid disability was incurred in service, manifested within one year of the Veteran's separation from active military service, or is the result of exposure to an herbicide.  Thus, the preponderance of the evidence is against the claim of service connection for diabetes or hypothyroidism, and the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Asthma

The Veteran asserts service connection is warranted for asthma. 

Post-service treatment records dated in June 2008 confirm the Veteran diagnosis of asthma.  Post-service treatment records also show that the Veteran was seen for follow-up and medication management.  Accordingly, the first element of service connection is established, namely the presence of a current disability.  See June 2008 Treatment Records from the Michigan Department of Corrections.  

The Veteran's STRs are silent for any complaints, diagnosis, or treatment for asthma in-service.  He had one instance of a complaint of chest pain in March 1973, but x-rays were negative and the clinical impression was pleurisy.  

The Board acknowledged the Veteran's assertions that there is a causal link between his current asthma and active service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

The Board finds the Veteran's statements are less probative than the medical evidence of record.  Specifically, the Veteran's STRs do not reflect in-service symptoms, complaints, diagnosis, or treatment for asthma, and there has been no showing that pleurisy noted in service was more than a passing, acute problem.

Consequently, because there is no medical evidence of a nexus between events coincident with military service and current disability, and because the Veteran is not competent to provide such a nexus opinion, his claim fails.  In short, the available record, which shows diagnosis of asthma many years after service does not prove the claim.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that doctrine is not helpful to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hypothyroidism is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for high cholesterol is denied.

Entitlement to service connection for a liver disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


